DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JONATHAN ALEXANDER OVERSTREET,
                          Appellant,

                                    v.

   METRO MOBILITY MANAGEMENT GROUP, LLC and SOUTHERN
          FLORIDA TRANSPORTATION GROUP, LLC,
                       Appellees.

                              No. 4D20-1664

                           [October 27, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case Nos.
502014CA001002MBAG and 502014CA005202.

  Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens, and
Spencer T. Kuvin of the Law Offices of Craig Goldenfarb, P.A., West Palm
Beach, for appellant.

  David V. King of King & Chaves, LLC, West Palm Beach, for appellee
Metro Mobility Management Group, LLC.

PER CURIAM.

  Affirmed. See Magill v. Bartlett Towing, Inc., 35 So. 3d 1017 (Fla. 5th
DCA 2010).

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.